DETAILED ACTION
	This action is in response to a preliminary amendment to application 17/299150, filed on 6/2/2021. Claims 13-24 are pending; claims 1-12 were canceled in the preliminary amendment. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-17 and 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 2016/0085567, hereinafter “Holler.”
	Regarding claim 13, Holler anticipates “A method for executing program components on a control unit of a vehicle, (see, e.g., Holler, para. 54; “a control unit is intended to perform tasks for entertainment purposes or navigation and at the same time also analyze vehicle data or even actively intervene in vehicle control”) the method comprising: 
receiving a first program unit and a second program unit; generating a first proxy definition and a second proxy definition, wherein each proxy definition stipulates access to at least one of a function or a memory area of a respective program unit, the first proxy definition is assigned to the first program unit, and the second proxy definition is assigned to the second program unit; (see, e.g., Holler, para. 45-49, 54; “In this case, an AUTOSAR operating system and an Android operating system, for example, would be executed simultaneously in one control unit in two virtual machines. The method according to the invention can be used to test control unit software architectures of this nature, as is shown schematically in FIGS. 4 and 5. FIG. 4 is based on FIG. 2 here, with the hypervisor additionally generating a second virtual machine (4-B) in which a second virtual control unit operating system (6-B) and a second virtual application program (8-B) are executed. The two virtual application programs (8 and 8-B) are connected to the simulation environment 7 through the simulation environment interface 9.”)
compiling the first program unit and the second program unit in order to generate a first program component and compiling a second program component, proxy component, and a first and a second proxy component; (see, e.g., Holler, para. 50)
executing the first program component and the second program component on a control unit, wherein the first program component at least one of calls or uses at least one function of the second program component using the first and second proxy components.” (see, e.g., Holler, para. 51, 54).
Regarding claim 14, Holler anticipates “The method according to claim 13, wherein the first and second program components are binary files which can be executed by a computing core of the control unit.” (see, e.g., Holler, para. 45-49, 54).
Regarding claim 15, Holler anticipates “The method according to claim 13, wherein execution comprises: executing at least one of the first program component or the first proxy component on a first computing core of the control unit, and executing at least one of the second program component or the second proxy component on a second computing core of the control unit.” (see, e.g., Holler, para. 11, 53-54).
Regarding claim 16, Holler anticipates “The method according to claim 13, wherein at least one of the first program unit or the second program unit comprises source code of a programming language.” (see, e.g., Holler, para. 50).
Regarding claim 18, Holler anticipates “The method according to claim 13, wherein at least one of the first proxy definition or the second proxy definition indicates addresses of functions of at least one of the first program component or the second program component.” (see, e.g., Holler, para. 11, 53-54).
Regarding claim 19, Holler anticipates “The method according to claim 13, wherein at least one of the first proxy definition or the second proxy definition indicates shared memory areas of at least one of the first program component or the second program component.” (see, e.g., Holler, para. 45-49, 54).
Regarding claim 20, Holler anticipates “The method according to claim 13, further comprising: receiving a third program unit which corresponds, in terms of its interfaces, to the second program unit; compiling only the third program unit in order to generate a third program component; and executing the first program component and the third program component on the control unit, wherein the third program component at least one of calls or uses at least one function of the first program component using the first proxy component and the second proxy component.” (see, e.g., Holler, para. 36, 45-49, 54).
Regarding claim 21, Holler anticipates “The method according to claim 20, wherein the third program unit is compiled using a set of rules comprising at least one rule which states whether it is necessary to compile the first program unit in order to compile the third program unit.” (see, e.g., Holler, para. 50).
Regarding claim 22, Holler anticipates “The method according to claim 13, wherein at least one of: the first program component comprises an operating system for the control unit, the first component is configured to control lateral dynamics of a vehicle, or at least one of the second program component or the third program component is configured to control at least one driver assistance system of the vehicle.” (see, e.g., Holler, para. 54; “a control unit is intended to perform tasks for entertainment purposes or navigation and at the same time also analyze vehicle data or even actively intervene in vehicle control”).
Regarding claim 23, Holler anticipates “A computer product comprising a non-transitory computer-readable medium having stored thereon program code which, when executed on a processor, a microcontroller, or a programmable hardware component, carries out the acts of: 
receiving a first program unit and a second program unit; generating a first proxy definition and a second proxy definition, wherein each proxy definition stipulates access to at least one of a function or a memory area of a respective program unit, the first proxy definition is assigned to the first program unit, and the second proxy definition is assigned to the second program unit; (see, e.g., Holler, para. 45-49, 54; “In this case, an AUTOSAR operating system and an Android operating system, for example, would be executed simultaneously in one control unit in two virtual machines. The method according to the invention can be used to test control unit software architectures of this nature, as is shown schematically in FIGS. 4 and 5. FIG. 4 is based on FIG. 2 here, with the hypervisor additionally generating a second virtual machine (4-B) in which a second virtual control unit operating system (6-B) and a second virtual application program (8-B) are executed. The two virtual application programs (8 and 8-B) are connected to the simulation environment 7 through the simulation environment interface 9.”)
compiling the first program unit and the second program unit in order to generate a first program component and compiling a second program component, proxy component, and a first and a second proxy component; (see, e.g., Holler, para. 50)
executing the first program component and the second program component on a control unit, wherein the first program component at least one of calls or uses at least one function of the second program component using the first and second proxy components.” (see, e.g., Holler, para. 51, 54).
Regarding claim 24, Holler anticipates “A system comprising: 
a vehicle comprising a control unit; and a computer unit (see, e.g., Holler, para. 54; “a control unit is intended to perform tasks for entertainment purposes or navigation and at the same time also analyze vehicle data or even actively intervene in vehicle control”) which is configured to: 
receive a first program unit and a second program unit; generate a first proxy definition and a second proxy definition, wherein each proxy definition stipulates access to at least one function or a memory area of a respective program unit, the first proxy definition is assigned to the first program unit, and the second proxy definition is assigned to the second program unit; (see, e.g., Holler, para. 45-49, 54; “In this case, an AUTOSAR operating system and an Android operating system, for example, would be executed simultaneously in one control unit in two virtual machines. The method according to the invention can be used to test control unit software architectures of this nature, as is shown schematically in FIGS. 4 and 5. FIG. 4 is based on FIG. 2 here, with the hypervisor additionally generating a second virtual machine (4-B) in which a second virtual control unit operating system (6-B) and a second virtual application program (8-B) are executed. The two virtual application programs (8 and 8-B) are connected to the simulation environment 7 through the simulation environment interface 9.”)
compile the first program unit and the second program unit in order to generate a first program component, a second program component, a first proxy component, and a second proxy component; (see, e.g., Holler, para. 50)
wherein the control unit is configured to execute the first program component and the second program component, and the first program component at least one of calls or uses at least one function of the second program component using the first and second proxy components.” (see, e.g., Holler, para. 51, 54).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Holler.
Regarding claim 17, Holler discloses “The method according to claim 16,” but does not explicitly disclose the further limitation “wherein the programming language is embedded C.” Holler discloses compiling source code written in C at para. 50. “Embedded C” was, on or before the effective filing date of the instant application, known to those of ordinary skill in the programming art.1 Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine Embedded C with the C of Holler, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to use a standardized C extension intended for use in the embedded systems discussed in Holler. Accordingly, the instant claim is unpatentable over Holler. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Ryan D. Coyer/Primary Examiner, Art Unit 2191                                                                                                                                                                                




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Embedded_C